         Case 1:18-cv-03092-TDC Document 116 Filed 03/03/20 Page 1 of 5



                              IN THE UNITED STATES DISTRICT
                                COURT FOR THE DISTRICT OF
                                        MARYLAND

GARRETHPARKS                                          )
                                                      )
                       Plaintiff,                     )
                                                      )
               v.                                     )        1:18-cv-03092- TDC
                                                      )
BALTIMORE POLICE DEPARTMENT et. aI.,                  )       The Honorable Theodore D. Chuang
                                                      )
                       Defendants.                    )


               AGREED QUALIFIED HIP AA AND MCMRA PROTECTIVE
                                   ORDER

       Pursuant to Fed. R. Civ. P. 26(c), the Health Insurance Portability and Accountability

Act of 1996, codified primarily at 18,26 and 42 U.S.C., 45 C.F.R. ~~ 160 & 164, and Md. Code

Ann., Health-Gen., ~4-301, et seq., the parties to this action, by and through their respective

counsel, have represented the following to the Court, and the Court finds:

       A.      The following words and terms are defined for purposes of this agreed, Qualified

Protective Order ("Protective Order"):

                1.     "Parties" shall mean plaintiff, Baltimore Police Department, the individual

defendants, and any additional party that this court may subsequently recognize as subject to this

Protective Order, and their attorneys.

               2.      "HIP AA" shall mean the Health Insurance Portability and Accountability

Act of 1996, codified primarily at 18, 26 and 42 U.S.C. (2002).

               3        "MCMRA" shall mean the Maryland Confidentiality of Medical Records

Act, Md. Code Ann., Health-Gen., ~4-301, et seq.

               4.      "Privacy Standards" shall mean the Standards for Privacy of Individually



                                                  1
         Case 1:18-cv-03092-TDC Document 116 Filed 03/03/20 Page 2 of 5


Identifiable Health Information. See 45 C.F.R. ~~ 160 & 164 (2002).

                5.      "PHI" shall mean protected health information, as that term is used in

HIP AA and the Privacy Standards. "PHI" includes, but is not limited to, health information,

including demographic information, relating to (a) the past, present, or future physical or mental

condition of an individual, (b) the provision of care to an individual, or (c) the payment for care

provided to an individual, which identifies the individual or which reasonably could be expected

to identify the individual.

                6.      "Mental Health Communication" shall mean "communication" as that

term is defined in MCMRA.

                7.      "Mental Health Record" shall mean "record" as that term is defined in

MCMRA.

                8.      "Non-parties" shall mean all those other than the plaintiff, Baltimore

Police Department, and the individual defendants.

                9.      "Attorneys' !Patients' Eyes Only" shall mean to be viewed only by counsel

of record for the instant litigation, their paralegals and investigators, medical professionals who

treated the patient, retained expert witnesses, and the patient whose PHI is disclosed.

        B.      This Protective Order governs all discovery related to the exchange or

dissemination of information or the production of documents designated as PHI.

                1.      The Parties are familiar with HIP AA, MCMRA, and the Privacy

Standards.

                2.      The Parties recognize that it may be necessary during the course of this

proceeding to produce, disclose, receive, obtain, subpoena, and/or transmit PHI, Mental Health

Communication, and/or Mental Health Record of parties, third parties, and non-parties to other



                                                  2
         Case 1:18-cv-03092-TDC Document 116 Filed 03/03/20 Page 3 of 5


parties, third parties and non-parties.

                     3.   Subject to the provisions of this Protective Order, a judicial ruling is

required before any "Attorneys' !Patients' ~yes Only" matter produced in the pretrial discovery

process pursuant to this Order can be placed under seal when deemed admissible and used at

trial or otherwise filed with this Court so as to be of record. Further, as this Protective Order

pertains to pretrial discovery, the parties understand that an interested member ofthe public has

the right to challenge the placement under seal of any document deemed admissible and used at

trial or otherwise filed with this Court so as to be of record. In the event of such a challenge, the

party asserting confidentiality shall have the burden of proving the propriety of that designation.


        C.      This Protective Order shall extend to all documentation as to the following:

                1.        All PHI regarding non-parties and parties.

                2.        The provision of medical care to non-parties and parties.

        D.      The Parties agree to the following terms and conditions:


                   1.     Any PHI or other information disclosed pursuant to this Order shall be

designated "Attorneys' !Patients' Eyes Only" and shall be viewed only by counsel of record for

the instant litigation, their paralegals and investigators, medical professionals who treated the

patient, retained expert witnesses, and the patient whose PHI is disclosed.'


                2.        The Parties agree to assist each other in the release of PHI, Mental Health

Communication, and/or Mental Health Record by waiving all notice requirements that would

otherwise be necessary under HIP AA, MCMRA, and the Privacy Standards. However, the

parties agree to serve timely notice of any subpoenas issued, as required by the Federal Rules of

Civil Procedure.



                                                     3
        Case 1:18-cv-03092-TDC Document 116 Filed 03/03/20 Page 4 of 5


               3.      The Parties either seek or agree to the release of PHI, Mental Health

Communication, and/or Mental Health Record specifically for, but not limited to, the following

persons, from the covered entity or entities identified in interrogatory answers, supplementary

disclosures, deposition testimony, or other discovery tools: Garreth Antonio Parks, Anthony

Burgess, and Charles Hill.

               4.      The Parties agree not to use or disclose the PHI, Mental Health

Communication, and/or Mental Health Record released in this proceeding for any other purpose

or in any other proceeding.

               5.      The Parties agree to ~tore all PHI, Mental Health Communication, and/or

Mental Health Record while it is in their possession according to the Privacy Standards.

               6.      The Parties agree at the termination of this proceeding to, within 60 days,

return all PHI, Mental Health Communication, and/or Mental Health Record (including all

copies made) obtained during the course of this proceeding to the covered entity, or to destroy

the PHI, Mental Health Communication, and/or Mental Health Record (including all copies

made) obtained during the course of this proceeding pursuant to the Privacy Standards.

               7.      The individual pages of each document designated, produced pursuant to

this Order, or otherwise covered by such shall bear the following designation: ATTORNEYS'

EYES ONLY: CONFIDENTIAL DOCUMENT PRODU~ED PURSUANT TO PROTECTIVE

ORDER ENTERED IN No. 18-cv-03092-TDC or ATTORNEYS' EYES ONLY.

                 8.    No document containing the above designation shall be copied in whole

or in part without such designation appearing on the copy.


                 9.    No document containing the above designation shall be read by any

person other than the parties' counsel of record for the instant litigation, their paralegals and


                                                  4
          Case 1:18-cv-03092-TDC Document 116 Filed 03/03/20 Page 5 of 5


investigators, medical professionals who treated the patient, retained expert witnesses, and the

patient whose PHI is disclosed.


                  10.     To the extent that a party believes it has a right to redact information, it

may redact such information, provided that if a party redacts information from any

"Attorneys' !Patients' Eyes Only" matter and the face of the document itself does not make clear

and obvious the nature of the information redacted, the party shall provide in writing a specific

category of information redacted (for example, social security number).

                  11.     Nothing in this Protective Order restricts the right of the parties to refer

publicly to health information of any party or non-party so "long as the health information is not

sufficient to identify or could reasonably be expected to identify the individual.

                  12.     This Protective Order may be modified by further written stipulation

signed by the parties and/or by further order ofthis Court upon application to the Court with

notice.

                  13.     Nothing in this Protective Order shall be deemed a waiver of the right of

any party to object to a request for discovery on the basis of relevance, materiality, privilege,

overbreadth, or any other recognized objection to discovery.




                                                                  The Honorable Theodore D.
                                                                  United States District Court J
DATE:      •• ,   tI   'JOV>




                                                     5
